DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-15 are allowed.
The following is an examiner’s statement of reasons for allowance: The primary reason for the allowance of claims 1-10 is the inclusion of the limitation a fluidic die that includes a metallic layer over a plurality of fluidic actuators and an adherent layer that adheres to the metallic layer to a fluidic barrier layer, wherein the adherent layer comprises a first adherent layer and an second adherent layer, the first adherent layer formed over electrical structures includes a dielectric and adhesion layer, and the second adherent layer formed over a fluidic region that protrudes into fluid chambers includes an adhesion layer without a dielectric layer.  It is these limitations found in the claims, as it is claimed in the combination, that has not been found, taught, or suggested by the prior art of record, which makes these claims allowable over the prior art.
The primary reason for the allowance of claims 11-13 is the inclusion of the method of forming a fluid die that includes the method steps of forming an adherent barrier layer over the cavitation barrier layer and the electrical structures, wherein forming the adherent barrier layer comprises: forming a dielectric layer over the cavitation barrier layer and the electrical structures, patterning the dielectric layer away from a fluidic region, and coating an adhesion layer over the patterned dielectric layer, wherein a first portion of the adherent barrier layer covering the electrical structures includes the dielectric layer and the adhesion layer, and a second portion of the 
The primary reason for the allowance of claims 14-15 is the inclusion of the limitation a fluidic die that include a cavitation barrier layer over the fluidic actuators; and a die surface optimization (DSO) layer to adhere the cavitation barrier layer to the fluidic barrier layer, the DSO layer comprising a first DSO layer portion comprising a silicon nitride layer and a silicon carbide layer, and a second DSO layer portion comprising the silicon carbide layer and without the silicon nitride layer, the first DSO layer portion formed over the electrical structures, and the second DSO layer portion formed in the fluidic region, the silicon carbide layer of the second DSO layer portio protruding into the fluid chambers.  It is these limitations found in the claims, as it is claimed in the combination, that has not been found, taught, or suggested by the prior art of record, which makes these claims allowable over the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. United States Patent Application Publication No. (2003/0098900) to Tokunaga.
Regarding Claim 1, Tokunaga teaches A fluidic die (see Fig. 18) comprising: a substrate (701, Fig. 18) [see Fig. 18]; a fluidic region (see Fig. 18) comprising fluid chambers (see Fig. 18) formed in a fluidic barrier layer (see Fig. 18) supported by the substrate (701) [see Fig. 18]; fluidic actuators (see Fig. 18) associated with the fluid chambers (see Fig. 18) [see Fig. 18]; electrical structures (see Fig. 18) positioned away from the fluidic region [see Fig. 18, Paragraphs 0117-0018].
Tokunaga fails to teach  a metallic layer over the fluidic actuators; and an adherent barrier layer to adhere the metallic layer to the fluidic barrier layer, the adherent barrier layer comprising a first adherent barrier layer portion comprising a dielectric layer and an adhesion layer, and a second adherent barrier layer portion comprising the adhesion layer and without the dielectric layer, the first adherent barrier layer portion formed over the electrical structures, and the second adherent barrier layer portion formed in the fluidic region, the adhesion layer of the second adherent barrier layer portion protruding into the fluid chambers.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LISA SOLOMON whose telephone number is (571)272-1701.  The examiner can normally be reached on Monday - Friday, 9:30am -6pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on (571) 272-2663.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LISA SOLOMON/Primary Examiner, Art Unit 2853